In re Kott, Joseph Aiavolasiti;' — -Plaintiff; Applying for Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination in February 2005. Upon satisfactorily passing the examination, petitioner may apply *821to this Court for the appointment of a commissioner in accordance with Supreme Court Rule XVII, Section 9, to take evidence and report to this Court' as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana.
JOHNSON, J., would appoint a commissioner to take evidence prior to taking the Bar Examination.